EXHIBIT 3.1 HRPT PROPERTIES TRUST AMENDED AND RESTATED BYLAWS As Amended and Restated March 20, 2003and as further amended on December 15, 2003,March 10, 2004 and December 11, 2007 Table of Contents ARTICLE I OFFICES 1 Section 1.1. Principal Office 1 Section 1.2. Additional Offices 1 ARTICLE II MEETINGS OF SHAREHOLDERS 1 Section 2.1. Place 1 Section 2.2. Annual Meeting 1 Section 2.3. Special Meetings 1 Section 2.4. Notice of Regular or Special Meetings 3 Section 2.5. Notice of Adjourned Meetings 4 Section 2.6. Scope of Notice 4 Section 2.7. Organization of Shareholder Meetings 4 Section 2.8. Quorum 5 Section 2.9. Voting 5 Section 2.10. Proxies 5 Section 2.11. Voting Rights 5 Section 2.12. Voting of Shares by Certain Holders 6 Section 2.13. Inspectors 6 Section 2.14. Reports to Shareholders 7 Section 2.15. Nominations and Proposals to be Considered at Meeting of Shareholders 7 Section 2.16. Shareholder Actions by Written Consent 11 Section 2.17. Voting by Ballot 12 ARTICLE III TRUSTEES 13 Section 3.1. General Powers; Qualifications; Trustees Holding Over 13 Section 3.2. Independent Trustees 13 Section 3.3. Managing Trustees 13 Section 3.4. Number and Tenure 13 Section 3.5. Annual and Regular Meetings 13 Section 3.6. Special Meetings 13 Section 3.7. Notice 13 Section 3.8. Quorum 14 Section 3.9. Voting 14 Section 3.10. Telephone Meetings 14 Section 3.11. Informal Action by Trustees 14 Section 3.12. Waiver of Notice 14 Section 3.13. Vacancies 14 Section 3.14. Compensation; Financial Assistance 15 Section 3.15. Removal of Trustees 15 i Table of Contents(continued) Section 3.16. Loss of Deposits 15 Section 3.17. Surety Bonds 15 Section 3.18. Reliance 15 Section 3.19. Interested Trustee Transactions 15 Section 3.20. Qualifying Shares Not Required 16 Section 3.21. Certain Rights of Trustees, Officers, Employees and Agents 16 Section 3.22. Certain Transactions 16 ARTICLE IV COMMITTEES 16 Section 4.1. Number; Tenure and Qualifications 16 Section 4.2. Powers 16 Section 4.3. Meetings 16 Section 4.4. Telephone Meetings 17 Section 4.5. Informal Action by Committees 17 Section 4.6. Vacancies 17 ARTICLE V OFFICERS 17 Section 5.1. General Provisions 17 Section 5.2. Removal and Resignation 18 Section 5.3. Vacancies 18 Section 5.4. Chief Executive Officer 18 Section 5.5. Chief Operating Officer 18 Section 5.6. Chief Financial Officer 18 Section 5.7. Chairman and Vice Chairman of the Board 18 Section 5.8. President 19 Section 5.9. Vice Presidents 19 Section 5.10. Secretary 19 Section 5.11. Treasurer 19 Section 5.12. Assistant Secretaries and Assistant Treasurers 19 ARTICLE VI CONTRACTS, LOANS, CHECKS AND DEPOSITS 20 Section 6.1. Contracts 20 Section 6.2. Checks and Drafts 20 Section 6.3. Deposits 20 ARTICLE VII SHARES 20 Section 7.1. Certificates 20 Section 7.2. Transfers 20 Section 7.3. Replacement Certificate 21 Section 7.4. Closing of Transfer Books or Fixing of Record Date 21 Section 7.5. Share Ledger 21 ii Table of Contents(continued) Section 7.6. Fractional Shares; Issuance of Units 21 ARTICLE VIII FISCAL YEAR 22 ARTICLE IX DISTRIBUTIONS 22 Section 9.1. Authorization 22 Section 9.2. Contingencies 22 ARTICLE X SEAL 22 Section 10.1. Seal 22 Section 10.2. Affixing Seal 22 ARTICLE XI WAIVER OF NOTICE 22 ARTICLE XII AMENDMENT OF BYLAWS 23 ARTICLE XIII MISCELLANEOUS 23 Section 13.1. References to Declaration of Trust 23 Section 13.2. Inspection of Bylaws 23 Section 13.3. Election to be Subject to Part of Title 3, Subtitle 8 23 iii HRPT PROPERTIES TRUST AMENDED AND RESTATED BYLAWS ARTICLE I OFFICES Section 1.1. Principal Office. The principal office of the Trust shall be located at such place or places as the Board of Trustees may designate. Section 1.2.
